DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despres et al (US 2019/0277452) in view of Watanabe et al (US 6,911,065).
Regarding Claim 1, Despres et al disclose a safety vacuum supply gas cylinder, for storing a gas with a negative pressure and supplying the gas with a safety negative pressure operation (Figure 1; Paragraph 46). The safety vacuum supply gas cylinder comprising: 
a cylinder body (102), having an opening (at the top; 112; Paragraph 46), wherein an internal space of the cylinder body is configured to store the gas, the gas forms the negative pressure in the internal space of the cylinder body, and the negative pressure is smaller than an atmospheric pressure (Paragraph 46); 
a pipeline structure (130), arranged inside the cylinder body (Figure 1), wherein the pipeline structure is communicated with the opening (to 114 generally); and 
an adsorbent (108), arranged in the cylinder body to absorb the gas stored in the cylinder body (Paragraph 47).  
But fails to expressly disclose where the pipeline structure comprises a first pipeline and a second pipeline; a first check valve, arranged in the first pipeline and having a first check valve opening pressure, wherein the first check valve opening pressure is greater than the atmospheric pressure, and an external filling gas enters the cylinder body via the first pipeline and the first check valve when a pressure of the external filling gas is greater than the first check valve opening pressure and the negative pressure; a second check valve, arranged in the second pipeline and having a second check valve opening pressure, wherein the gas stored in the cylinder body flows out of the cylinder body via the second pipeline and the second check valve when the negative pressure is greater than or equal to the second check valve opening pressure and an external environmental pressure of the cylinder body.
Watanabe et al teach a supply gas cylinder (Figure 1) where the pipeline structure (104 generally) comprises a first pipeline (to 116) and a second pipeline (from 106); a first check valve (116), arranged in the first pipeline and having a first check valve opening pressure, wherein the first check valve opening pressure is greater than the atmospheric pressure, and an external filling gas enters the cylinder body via the first pipeline and the first check valve when a pressure of the external filling gas is greater than the first check valve opening pressure and the negative pressure (such that the fluid flows as shown in Figure 1 where the pressure outside the cylinder is greater than the pressure inside the cylinder; Col 3, lines 45-53); a second check valve (106), arranged in the second pipeline and having a second check valve opening pressure (Col 3, lines 45-53), wherein the gas stored in the cylinder body flows out of the cylinder body via the second pipeline and the second check valve when the negative pressure is greater than or equal to the second check valve opening pressure and an external environmental pressure of the cylinder body (Col 3, lines 45-53; such that the fluid exists when the internal pressure of the tank is more than the external system pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Despres et al to incorporate the teachings of Watanabe et al to provide for where the pipeline structure comprises a first pipeline and a second pipeline; a first check valve, arranged in the first pipeline and having a first check valve opening pressure, wherein the first check valve opening pressure is greater than the atmospheric pressure, and an external filling gas enters the cylinder body via the first pipeline and the first check valve when a pressure of the external filling gas is greater than the first check valve opening pressure and the negative pressure; a second check valve, arranged in the second pipeline and having a second check valve opening pressure, wherein the gas stored in the cylinder body flows out of the cylinder body via the second pipeline and the second check valve when the negative pressure is greater than or equal to the second check valve opening pressure and an external environmental pressure of the cylinder body.  Doing so would be combining prior art elements according to known methods (the internal valve structure of Watanabe et al with the vacuum valve system of Despres et al) to yield predictable results (to provide for directional flow within the tank, thereby allowing for refilling and reuse of the vessel).
Regarding Claim 2, Despres et al disclose a cylinder valve (114), arranged to close the opening of the cylinder body, wherein the cylinder valve has a mouth and a passage (the mouth 116 connects the passage (within 114) to the line 130), and the passage is communicated with the mouth and the internal space of the cylinder body (Figure 1; via 130).  
Regarding Claim 3, Despres et al disclose all essential elements of the current invention but is moot to where the opening is configured to be communicated with a gas filling device, and the external filling gas enters the internal space of the cylinder body from the gas filling device.  
Watanabe et al teach an opening (118) configured to be communicated with a gas filling device, and the external filling gas enters the internal space of the cylinder body from the gas filling device (Col 3, lines 43-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Despres et al to incorporate the teachings of Watanabe et al to provide for where the opening is configured to be communicated with a gas filling device, and the external filling gas enters the internal space of the cylinder body from the gas filling device.  Doing so would be combining prior art elements according to known methods (the internal valve structure of Watanabe et al with the vacuum valve system of Despres et al) to yield predictable results (to provide for directional flow within the tank, thereby allowing for refilling and reuse of the vessel).
Regarding Claim 4, Despres et al disclose where the opening is configured to be communicated with a vacuum device, the vacuum device is configured to provide the external environmental pressure, and the external environmental pressure is smaller than the negative pressure (Para 46).  
Regarding Claim 5, Despres et al disclose where the adsorbent is an activated carbon adsorbent (Paragraph 25).  
Regarding Claim 7, Watanabe et al teach where the pipeline structure further comprises a main pipeline (the section of 104 connected to 100; Figure 1) communicated to the passage, and the first pipeline and the second pipeline are respectively connected to the main pipeline (Figure 1).  
Regarding Claim 8, Watanabe et al teach where the first check valve is a one-way valve and only allows the gas to flow into the internal space of the cylinder body (116; Figure 1), and the second check valve is a one-way valve and only allows the gas to flow out of the internal space of the cylinder body (106; Figure 1).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Despres et al (US 2019/0277452) in view of Watanabe et al (US 6,911,065).
Regarding Claim 6, Watanabe et al teach a second filter, wherein, the second filter is arranged in the second pipeline (108), but is moot to a first filter is arranged in the first pipeline.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for a first filter is arranged in the first pipeline, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Watanabe et al provides a filter to aid in purification of the fluid, and it would have been obvious to provide for a second filter on the first pipeline to further protect the system from impurities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gu (CN112325146A); Glenn (WO 2021/262480); Olander (US 2004/0159005); Entegris “Novel, Safe Approach to Process Gas Delivery”, 2018
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753